Title: Nicolas G. Dufief to Thomas Jefferson, 30 January 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            
              Monsieur,
              A Philadelphie ce 30. Janvier 1817
            
            J’ai eu l’honneur de vous adresser, par le courrier d’hier matin, le dernier des livres que vous aviez demandés. Vous trouverez ci-inclus mon compte par lequel il vous est du une balance de 4.50 que je tiendrai à votre disposition.
            Je regrette beaucoup de n’avoir pu réussir à vous procurer une bible convenable. L’histoire de la philosophie par Enfield ne Se trouve point du tout à Philadelphie; on n’y trouve que Sa philosophie.
            Agréez les vœux que je fais pour votre santé, & les assurances du plus parfait dévouement
            Votre très-respectueux serviteur
            N. G. Dufief
           
            Editors’ Translation
            
              
                Sir,
                 Philadelphia 30. January 1817
              
              I had the honor of sending you, by yesterday morning’s post, the last of the books you requested. Enclosed you will find my account indicating that you are due a balance of $4.50, which I will hold at your disposal.
              I deeply regret that I could not get you a suitable Bible. The History of Philosophy by Enfield is absolutely impossible to find in Philadelphia; here one finds only his philosophy.
              Please accept my wishes for your good health and the assurances of my complete devotion
              Your very respectful servant
              N. G. Dufief
            
          